Turner, J.
delivered the opinion of the Court. The only question raised in this case is, with regard to the application of the money received by E. Warren, Brothers & Co. — From a thorough examination of the cases cited by the parties, and from a number of recent decisions, the principles which govern this case seem to be well settled. The payer, at the time of payment, has the right to direct the application, and upon his neglect, the payee has a right to make his election, and is not bound to make it at the time of receiving the money, but may at any reasonable time after. And if neither party elect, the law will make the application, which requires that the debts which have the most precarious security should be first extinguished. And the Court are bound to carry into effect the object of the law, that is, so to' apply the payment that the creditor may obtain satisfaction for his debt. The application of these principles must be plain and easy.
The defendants being indebted to E. Warren, Brothers & Co. in a large sum, executed to them several notes, all on demand, of equal date, and payable in cash. And having afterwards assigned to them and others, the notes of Griffith and Blachmer, mentioned in the receipt, a certain portion of which, when paid, was to *287be applied on the Warrens’ demands ; and, having then neglected to make a special application, thereby lost the .right, being a constructive payment sufficient to give the creditor the right upon the neglect of the debtor. The receipt also expresses a contract by which both parties were bound, and an application of the payment by the payees to any particular note was in pursuance of it, so long as it went to the extinguishment of the general debt. The payee’s endorsement of this note to the plaintiff was notice to the defendants that the application had been made on the other notes. If we were to consider that neither of the parties had directed the application of the money, most assuredly the Court would apply it on the notes retained by the Warrens, and not on that over which they had no controul.
Ailcin and Bennett, for plaintiff.
Sargeant, for defendant.
Judgment affirmed.